Registration Statement No. 333-168971 Filed Pursuant to Rule 424(b)(3) APPLE REIT TEN, INC. STICKER SUPPLEMENT TOSUPPLEMENT NO. 1 DATED AUGUST 22, 2013 Supplement No. 1 to be used withPROSPECTUS DATED JULY 31, 2013 Summary of Supplement to Prospectus(See Supplement for Additional Information) Supplement No. 1 dated August 22, 2013 reports on (a) the status of our best-efforts offering of Units; (b) our recent purchase of 8 hotels containing a total of 965 guest rooms for an aggregate gross purchase price of approximately $104.3 million; (c) our execution of a credit agreement that provides for an initial $75 million unsecured revolving credit facility that may be increased to $100 million; (d) our execution of a purchase contract for one hotel containing 130 guest rooms for a purchase price of approximately $25.4 million; (e) Apple Ten Advisors, Inc.s subcontracting of its obligations under the advisory agreement with us to Apple REIT Nine, Inc.; (f) an update regarding our legal proceedings; (g) an update regarding our Unit Redemption program; (h) financial and operating information for our recently purchased hotels; and (i) our recent financial information and certain additional information about us. As of January 27, 2011, we completed our minimum offering of 9,523,810 Units at $10.50 per Unit and raised gross proceeds of $100 million and proceeds net of selling commissions and marketing expenses of $90 million. Each Unit consists of one common share and one SeriesA Preferred Share. We are continuing the offering at $11 per Unit in accordance with the prospectus. As of July 31, 2013, we had closed on the sale of 67,937,972 additional Units at $11 per Unit and from such sale we raised gross proceeds of approximately $747.3 million and proceeds net of selling commissions and marketing expenses of approximately $672.6 million. Sales of all Units at $10.50 per Unit and $11.00 per Unit, when combined, represent gross proceeds of approximately $847.3 million and proceeds net of selling commissions and marketing expenses of approximately $762.6 million. In connection with our hotel purchases to date, we paid a total of approximately $13.9 million, representing 2% of the aggregate gross purchase price, as a commission to Apple Suites Realty Group, Inc. This entity is owned by Glade M. Knight, who is our Chairman and Chief Executive Officer.
